DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 6 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (9,975,574) in view of Hiroshi (JP 2001-271864A).

an elastic body 73 configured to be provided between a steering rack and a steering rack housing 21, 22 that are axially displaced relative to each other, the elastic body being configured to be axially compressed by the steering rack and the steering rack housing and to expand radially outward when an interval between the steering rack and the steering rack housing decreases; and
wherein the elastic body expands to contact a side wall provided in one of the steering rack and steering rack housing, as shown in figure 7A.
Ohashi lacks a second member attached to an outer periphery of the elastic body in one axial region of the elastic body, the second member being configured to suppress expansion of the elastic body in the one region.  Hiroshi is cited to teach a second member 25 attached to an outer periphery of an elastic body 11 in one axial region of the elastic body, the second member being configured to suppress expansion of the elastic body in the one region.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the stopper of Ohashi to comprise a second member such as taught by Hiroshi in order to alter the load deflection characteristic of the stopper which would result in improving the dampening capability of the stopper. 
Hiroshi shows the second member 25 is a ring body having rigidity such that the second member does not contact the side wall when the elastic body expanding radially outward contacts the side wall.
Re: claim 3, Hiroshi shows the ring body has a shape in which a dimension in a direction orthogonal to an axis is larger than an axial dimension.

Re: claim 5, Hiroshi shows the ring body is attached to a position where the elastic body is divided into a portion having a long axial length and a portion having a short axial length.
Re: claim 8, Hiroshi shows the ring body is attached to a position where the elastic body is divided into a portion having a long axial length and a portion having a short axial length.
Re: claim 9, Hiroshi shows the ring body is attached to a position where the elastic body is divided into a portion having a long axial length and a portion having a short axial length.


Response to Arguments
Applicant's arguments filed on 9/7/21 have been fully considered but they are not persuasive.
Applicant argues that Hiroshi’s shock absorber is not for a steering rack and would not have been obvious for one of ordinary skill in the art to look to Hiroshi’s shock absorber to modify the shock absorber of Ohashi.  Ohashi’s and Hiroshi’s shock absorbers are both in the field of shock absorbers and would have been obvious and proper for one to combine the teachings of both references.  
Applicant also argues that Hiroshi’s use of the ring 25 is to change the stiffness of the damper, not for using to create a bulge.  Actually, ring 25 creates a bulge and changes the stiffness at the same time.
Applicant argues that “Related Art” and “Prior Art” are both acceptable by the USPTO.  Please provide the section in the MPEP to support this argument.  For now, the drawing’s objection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657